UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
LINE VREVEN,                              )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 08-1099 (PLF)
                                          )
AMERICAN ASSOCIATION OF RETIRED           )
 PERSONS,                                 )
                                          )
            Defendant.                    )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the parties’ joint stipulation and order

governing the protection and exchange of confidential material [28]. The Court will not approve

the parties’ proposed protective order because paragraph 3 is inconsistent with “this country’s

strong tradition of access to judicial proceedings.” United States v. Hubbard, 650 F.2d 293, 317

n. 89 (D.C. Cir. 1980).

               As a general rule, the courts are not intended to be, nor should they be, secretive

places for the resolution of secret disputes. See, e.g., Nixon v. Warner Communications, Inc.,

435 U.S. 589, 597 (1978) (“It is clear that the courts of this country recognize a general right to

inspect and copy public records and documents, including judicial records and documents.”).

Given the policy in favor of public access, and the ease with which confidential and potentially

confidential information may be redacted from documents before they are filed publicly, the

Court concludes that this case can and should be open to the public to the greatest extent

possible. For that reason, paragraph 3 of the parties’ proposed protective order – which provides
for the designation of confidential material – must be amended. Specifically, paragraph 3 must

be amended to provide as follows:

                1. All documents of any nature, including motions and briefs, that
                contain confidential material a party proposes to keep under seal
                shall be filed with the Court under seal in an envelope or other
                container marked with the title of the action, the title of the court
                filing which contains the confidential material, and the statement
                “FILED UNDER SEAL” below the Court.

                2. Within five business days a party filing such documents with
                the Court shall also file on the public record a copy of the
                documents in which the confidential material is redacted.
                Alternatively, if – and only if – the redactions are so extensive as to
                render the documents useless to the reader, the party shall file on
                the public record a notice of the filing of the documents under seal
                in their entirety.

                3. Redactions to public copies of documents shall be made solely
                to the extent necessary to preserve the confidentiality of the
                relevant information and in accordance with the principles set forth
                in this Memorandum Opinion and Order.

                Accordingly, it is hereby

                ORDERED that the Court will not enter the parties’ proposed stipulation and

order [28]; and it is

                FURTHER ORDERED that on or before July 6, 2009 the parties shall meet,

confer and file with the Court an amended protective order. That protective order must be

amended as described above. The parties’ amended protective order may be identical to the

current proposed order in all other respects.

                SO ORDERED.

                                                /s/__________________________
                                                PAUL L. FRIEDMAN
DATE: June 19, 2009                             United States District Judge


                                                  2